ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of two counts of unlawful use of a weapon, § 571.030.1(1), RSMo 1986, and one count of possession of a controlled substance, § 195.-020, RSMo Supp.1992. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).